                     Case 2:21-cv-00819-BRM-ESK Document 6 Filed 02/09/21 Page 1 of 1 PageID: 577




                     Roger B. Kaplan
                     Tel 973.360.7957
                     Fax 973.295.1257
                     kaplanr@gtlaw.com


                     February 9, 2021

                     Via ECF
                     Honorable Brian R. Martinotti
                     United States District Court Judge
                     Martin Luther King Building & Courthouse
                     50 Walnut Street, Newark, NJ, 0701

                     In Re Application of Daniel Snyder For An Order Directing Discovery From Verizon
                     Communications, Inc. Pursuant to 28 U.S.C. 1782, Civil Action No.: 2:21-cv-00819-BRM-ESK

                     Dear Judge Martinotti:

                             We are counsel to non-parties and proposed intervenors Mr. John A. Moag Jr. and Moag
                     & Co. LLC, on their motion to intervene in this case (ECF 3). In response to Mr. Snyder’s letter
                     of February 8, 2021 (ECF 5), we write to advise the Court that our clients are currently in the
                     process of complying with Judge Hollander’s Order attached as Exhibit 1 to Mr. Snyder’s letter
                     (see ECF 5.1). We further note that, while the Moag supplemental production in Maryland may
                     resolve or moot most of the issues before this Court on our motion to Intervene, we believe our
                     motion should nevertheless be granted to ensure that we are able, if and as needed, to assert any
                     privileges or other matters necessary in order protect our clients’ interests in the subpoenaed
                     documents.

                                                                                                                                                                            Respectfully submitted,
                                                                                                                                                                            GREENBERG TRAURIG, LLP
                                                                                                                                                                            By: s/ Roger B. Kaplan
                                                                                                                                                                            Roger B. Kaplan
                                                                                                                                                                            Attorneys for Movants and Proposed
                                                                                                                                                                            Intervenors Mr. John A. Moag, Jr. and
                                                                                                                                                                            Moag & Co. LLC


                     cc: Counsel of Record (via ECF)




Greenberg Traurig, LLP | Attorneys at Law
500 Campus Drive | Suite 400 | Florham Park, New Jersey 07932 | T +1 973.360.7900 | F +1 973.301.8410
                                                                                                                                                                                                                                                                                                              +
Albany. Amsterdam. Atlanta. Austin. Berlin. Boston. Chicago. Dallas. Delaware. Denver. Fort Lauderdale. Houston. Las Vegas. London.* Los Angeles. Mexico City.
                                                                                 ¬


                          »
Miami. Milan. Minneapolis. New Jersey. New York. Northern Virginia. Orange County. Orlando. Philadelphia. Phoenix. Sacramento. Salt Lake City. San Francisco.
          ∞                                                                                                                                     ~
Seoul . Shanghai. Silicon Valley. Tallahassee. Tampa. Tel Aviv ^. Tokyo¤. Warsaw. Washington, D.C. West Palm Beach. Westchester County.
Operates as: ¬Greenberg Traurig Germany, LLP; *A separate UK registered legal entity; +Greenberg Traurig, S.C.; »Greenberg Traurig Santa Maria; ∞Greenberg Traurig LLP Foreign Legal Consultant Office; ^A branch of Greenberg Traurig, P.A., Florida, USA; ¤GT Tokyo Horitsu Jimusho and Greenberg Traurig
Gaikokuhojimubegoshi Jimusho; ~Greenberg Traurig Grzesiak sp.k.

                    ACTIVE 55259952v1                                                                                                                                                                                                                                                             www.gtlaw.com
